Motion by respondent to extend his time to appear before the Judicial Inquiry until after the determination of his petition for certiorari to the United States Supreme Court. Motion denied, without prejudice to renewal after the Supreme Court’s determination of such petition. Beldock, Acting P. J., Ughetta, Christ and Pette, JJ., concur; Kleinfeld, J., dissents and votes to grant the motion, with the following memorandum: From the majority’s decision it would appear that they deem this application premature, but that they would be disposed to consider it favorably if it be made after the determination of the certiorari petition. In my opinion, the application before this court is not premature, and it should be granted now. The issues which respondent is seeking to have determined with finality in the United States Supreme Court are fundamental and are of vital importance to the members of the Bar, the courts and the public. Until the highest court in the land has spoken these issues will remain unsettled and unresolved. In prosecuting his certiorari petition this respondent is thus performing a distinct public service for all concerned. His action, therefore, should be facilitated.